DETAILED ACTION
The response filed on 03/08/2022 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claim 17 is cancelled.
Claims 1-16 and 18-20 are amended.
No new claim(s) is/are added.
Claims 1-16 and 18-20 are currently pending for examination.

Response to Arguments
Applicant's Remarks (on page 13), filed 03/08/2022, regarding Objection to the Specification have been fully considered but it is not persuasive.  The following title is suggested: ---DATA TRANSMISSION METHOD, DATA TRANSMISSION APPARATUS, STORAGE MEDIUM AND TERMINAL FOR DUAL CONNECTION MODE OF NON-STANDALONE NETWORKING---
Applicant's Remarks (on page 14), filed 03/08/2022, regarding Claim Objections have been fully considered and claims have been amended.  The objections to claims 2-8, 10-18 and 20 have been withdrawn in view of the amendment.
Applicant's Remarks (on page 14), filed 03/08/2022, regarding Claim Interpretation have been fully considered and claim 9 has been amended to recite hardware elements (i.e., a processor and memory).  Amended Claim 9 is no longer interpreted under 35 U.S.C. 112(f).
Applicant's Remarks (on page 15), filed 03/08/2022, regarding Rejection under 35 USC §112 have been fully considered but the amended claims still have 112(b) issue (see below).  
Applicant's arguments filed 03/08/2022 have been fully considered but they are not persuasive.
Regarding claims 1 and 9, the Applicant has stated that “By monitoring a network signal quality in the dual connection mode of non-standalone networking and a real-time data packet transmission rate of a data packet transmitted and received by the terminal, and automatically and dynamically switching between the EN-DC dual connection and the single 4G network connection based on the network signal quality and the real-time data packet transmission rate, without manually switching the networks by users, the effective transmission and reception of the terminal data packets can be ensured, and the increase in power consumption caused by always relying on the EN-DU dual connection is avoided” and argued that, Kwok fails to disclose, teach or suggest at least the elements of “monitoring a network signal quality in the dual connection mode of non-standalone networking, and monitoring a real-time data packet transmission rate of a data packet transmitted and received by the terminal” and “adjusting, based on the network signal quality and the real-time data packet transmission rate, the dual connection mode of non-standalone networking, which comprises turning off the dual connection mode of non-standalone 
In response to Applicant's arguments, the Examiner respectfully disagrees because Kwok teaches a user equipment (UE) configured to operate in a dual connectivity mode on uplink and downlink (known as a Non-Standalone (NSA) architecture) (see FIG. 4; see ¶ [0003] [0013]) and single connectivity mode (referred to as a Standalone (SA) architecture) (see FIG. 4; see ¶ [0004] [0013]), and also teaches switching between various dual connectivity and single connectivity configurations can be based on a number of factors including signal information (e.g., a strength of the signal, RSSI, RSRP, RSRQ, SINR, etc) (i.e., a network signal quality) and throughput, latency (e,g., individual uplink and downlink throughput) (i.e., a real-time data packet transmission rate) (see ¶ [0014] [0046] [0060-61]). Moreover, the claim simply recites a network signal quality, not in a specific detail. Thus, one of ordinary skills in the art would understand that a strength of the signal, RSSI, RSRP, RSRQ, SINR, etc can be considered as a network signal quality, and throughput and latency as a real-time data packet transmission rate. If the prior art structure is capable of performing the intended use, then it meets the claim. Thus, the arguments are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., By monitoring a network signal quality in the dual connection mode of non-standalone networking and a real-time data packet transmission rate of a data packet transmitted and received by the terminal, and automatically and dynamically switching between the EN-DC dual connection and the single 4G network connection based on the network signal quality and the real-time data packet transmission rate, without manually switching the networks by users, the effective transmission and reception of the terminal data packets can be ensured, and the increase in power consumption caused by always relying on the EN-DU dual connection is avoided) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
This Office action is made Final.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ---DATA TRANSMISSION METHOD, DATA TRANSMISSION APPARATUS, STORAGE MEDIUM AND TERMINAL FOR DUAL CONNECTION MODE OF NON-STANDALONE NETWORKING---

Claim Objections
Claims 2, 10 and 20 are objected to because of the following informalities:  
Claim 2 recites “adjusting the dual connection mode of non-standalone networking based on the network signal quality when the real-time data packet transmission rate is greater than a first transmission rate threshold” in line 5-7. For clarity, it is suggested to amend ---when the network signal quality is greater than a threshold--- because adjusting is based on the network signal quality so that the network quality should have been compared to a threshold instead of the real-time data packet transmission rate in order to make sense.
Claims 10 and 19 are also objected for the same reasoning as presented in the objection of claim 2 set forth in above.
Claim 20 recites “a terminal data packets” in line 11. For clarity, it is suggested to amend “a terminal data packets” to ---data packets of the terminal---.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “adjusting,… which comprises turning off the dual connection mode of non-standalone networking and maintaining the dual connection mode of non-standalone networking” in line 8-12. Examiner cannot find the support for this limitation in the specification. In light of the specification, the published specification recites as follows:
or maintaining the NSA EN-DC dual connection mode. For example, according to the monitored network signal quality and real-time data packet transmission rate, when the monitored network signal quality and real-time data packet transmission rate satisfy the predetermined conditions, the EN-DC dual connection mode is maintained, that is, the data packets are transmitted and received through the 4G base station or the 5G base station simultaneously. Alternatively, according to the monitored network signal quality and real-time data packet transmission rate, when the monitored network signal quality and real-time data packet transmission rate satisfy the predetermined conditions, the NSA EN-DC dual connection mode is turned off, that is, the data packets are transmitted and received through the 4G base station.

[0044] In step S1022, the NSA EN-DC dual connection mode is maintained or the NSA EN-DC dual connection mode is turned off based on the network signa quality…

[0050] If the real-time data packet transmission rate is less than the first transmission rate threshold, that is, when the data packet transmission rate is in the low rate mode, the NAS EN-DC dual connection mode is maintained, or it is also can be that the NAS EN-DC dual connection mode is turned off based on the network signal quality. According to the network signal qualities of the 4G network and the 5G network and the real-time data packet transmission rate, the NAS EN-DC dual connection mode is maintained or turned off, so as to maintain more efficient data packet transmission by dynamically switching the EN-DC and the single 4G network connection.
(Emphasis Added)
In view of the above, the specification does not clearly recite “adjusting comprises turning off and maintaining the dual connection mode of non-standalone networking” as claimed. Since there is no suggestion of performing both turning off and maintaining, the written disclosure does not support to newly added limitation(s) in claim 1. Accordingly, the newly added limitation(s) is/are not supported by the specification.
Claim 9 is also rejected for the same reasoning as failing to comply with the written description requirement as presented in claim 1 set forth in above.
Claims 2-8, 10-16 and 18-20 are rejected for their dependency to rejected independent claims 1 and 9 respectively.
Appropriate corrections are required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “adjusting,… which comprises turning off the dual connection mode of non-standalone networking and maintaining the dual connection mode of non-standalone networking” in line 8-12. This implies that the adjusting step includes performing both turning off and maintaining the dual connection mode of non-standalone networking. It is unclear how it is possible to perform both actions to be performed since these two actions are contradicted (i.e., opposite) each other. In other word, the action can be happened only either turning off action or maintaining action. Thus, the claim is indefinite. For the purpose of examination, Examiner will interpret as an alternative “or” action.
Claim 9 is also rejected for the same reasoning as being indefinite as presented in the rejection of claim 1 set forth in above.
Claims 2-8, 10-16 and 18-20 are rejected for their dependency to rejected independent claims 1 and 9 respectively.
Claim 2 recites “adjusting the dual connection mode…” and “maintaining the dual connection mode… or turning off the dual connection mode…” in line 5-9. As per claim 1, the step of “adjusting” comprises turning off and maintaining”, thus, it is unclear whether what is greater than a first transmission rate threshold and the step of either maintaining or turning off will perform when the real-time data packet transmission rate is less than the first transmission rate threshold. So, what action is actually performing in claim 2? For the purpose of examination, Examiner will interpret as best understood.
Claims 10 and 19 are also rejected for the same reasoning as being indefinite as presented in the rejection of claim 2 set forth in above.
Appropriate corrections are required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwok et al. (US 2021/0022073 A1) hereinafter “Kwok”.

Regarding claims 1 and 9, Kwok discloses Claim 1 of a data transmission method, applied to a terminal that uses a dual connection mode of non-standalone (NSA) networking for (see FIG. 1, 4 and 6; see ¶ [0003] [0012-13] [0096], the systems, devices, and technique are directed to selecting between various dual connectivity and single connectivity configuration in wireless networks in EN-DC/NSA architecture), and Claim 9 of a data transmission apparatus, applied to a terminal that uses a dual connection mode of non-standalone networking for data transmission (see FIG. 1, UE; see ¶ [0003] [0012-13] [0096], the systems, devices, and technique are directed to selecting between various dual connectivity and single connectivity configuration in wireless networks in EN-DC/NSA architecture), comprising: a processor; and a storage for storing instructions executed by the processor (see ¶ [0083], devices comprise processor and memory), comprising:
monitoring a network signal quality in the dual connection mode of non-standalone networking, and monitoring a real-time data packet transmission rate of a data packet transmitted and received by the terminal (see FIG. 1 and 6; see ¶ [0014] [0020] [0046] [0094-95], determining connection information (e.g., measured throughput) (i.e., a real-time data packet transmission rate) and signal information (e.g., a strength of the signal, RSSI, RSRP, RSRQ, SINR, etc) (i.e., a network signal quality)); and
adjusting, based on the network signal quality and the real-time data packet transmission rate, the dual connection mode of non-standalone networking, which comprises turning off the dual connection mode of non-standalone networking and maintaining the dual connection mode of non-standalone networking (see FIG. 1 and 6; see ¶ [0013] [0020] [0098-99], switching/adjusting from NSA connection (dual connectivity mode) to SA connection (single connectivity mode) i.e., turning off the dual connection mode. Note: as stated above, Examiner interpreted this limitation as an alternative “or” action). 

Regarding claims 2, 10 and 19, Kwok discloses wherein the adjusting the dual connection mode of non-standalone networking based on the network signal quality and the real-time data packet transmission rate comprises:
adjusting the dual connection mode of non-standalone based on the network signal quality when the real-time data packet transmission rate is greater than a first transmission rate threshold (see FIG. 1 and 6; see ¶ [0020] [0098-99], switching/adjusting from NSA connection to SA connection by comparing to a threshold); and
maintaining the dual connection mode of non-standalone networking or turning off the dual connection mode of non-standalone networking regardless of the network signal quality when the real-time data packet transmission rate is less than the first transmission rate threshold (see FIG. 1 and 6; see ¶ [0020] [0098-99], switching/adjusting from NSA connection to SA connection by comparing to a threshold).

Regarding claims 3 and 11, Kwok discloses wherein the adjusting the dual connection mode of non-standalone networking based on the network signal quality comprises at least one of:
maintaining the dual connection mode of non-standalone networking when a new radio network signal quality in the dual connection mode of non-standalone networking is greater than a first new radio network signal quality threshold, and a long-term evolution network signal quality in the dual connection mode of non-standalone is greater than a first long-term evolution network signal quality threshold (see FIG. 1 and 6; see ¶ [0020] [0098-99], selecting/maintaining the first connection with simultaneous transmission by comparing to thresholds).
Regarding claims 4 and 12, Kwok discloses further comprising:
turning on the dual connection mode of non-standalone networking before the adjusting the dual connection mode of non-standalone networking based on the network signal quality when the real-time data packet transmission rate is greater than the first transmission rate threshold and the dual connection mode of non-standalone networking is not enabled (see ¶ [0017-18] [0049], UE can use a NSA connection to connect to the first base station and the second base station before performing the switching procedure).

Regarding claims 5 and 13, Kwok discloses wherein the adjusting the dual connection mode of non-standalone networking based on the network signal quality after adjusting the antenna transmitting power comprises:
turning off the dual connection mode of non-standalone networking when the new radio network signal quality after adjusting the antenna transmitting power is less than the first new radio network signal quality threshold, and the long-term evolution network signal quality after adjusting the antenna transmitting power is less than the first long-term evolution network signal quality threshold (Note: claim 3 recites the limitations as “at least one of” in a selective way. Since Examiner has shown the teaching of at least one step in claim 3 above, the limitation(s) of claim 5 is/are still being met without showing in details).

Regarding claims 6 and 14, Kwok discloses wherein the turning off the dual connection mode of non-standalone networking based on the network signal quality comprises:
turning off the dual connection mode of non-standalone networking when a new radio network signal quality in the dual connection mode of non-standalone networking is less than a (see FIG. 1 and 6; see ¶ [0020] [0095-99], switching/adjusting from NSA connection to SA connection by comparing to thresholds).

Regarding claims 7 and 15, Kwok discloses wherein the adjusting the dual connection mode of non-standalone networking based on the network signal quality and the real-time data packet transmission rate comprises:
turning off the dual connection mode of non-standalone networking when a transmission rate of the data packet transmitted through a new radio network is less than a second transmission rate threshold, and a new radio network signal quality is less than a predetermined network signal quality threshold (see FIG. 1 and 6; see ¶ [0020] [0098-99], switching/adjusting from NSA connection to SA connection by comparing to a threshold).

Regarding claims 8 and 16, Kwok discloses further comprising:
turning on the dual connection mode of non-standalone networking when monitoring that a cell handover occurs in the terminal, after turning off the dual connection mode of non-standalone networking (see FIG. 1 and 6; see ¶ [0017-18] [0020] [0049] [0100], UE can perform switching/adjusting procedure in a repeated process).

Regarding claim 18, Kwok discloses a non-transitory computer-readable storage medium having stored thereon instructions that, when executed by a processor of the terminal (see ¶ [0087], computer-readable storage media), cause the terminal to execute the data transmission method according to claim 1 (see Claim 1). 

Regarding claim 20, Kwok disclose the terminal implementing the data transmission method according to claim 1 (see Claim 1), further comprising a display screen (see ¶ [0089], a touch-sensitive display), wherein
the dual connection mode comprises an Evolved Universal Terrestrial Radio Access New Radio (EUTRA-NR) Dual Connection (EN-DC) mode for data transmission (see ¶ [0002-03], EN-DC); and
the mobile terminal is configured to automatically and dynamically switch between the EN-DC dual connection and a single 4G network connection based on the network signal quality and the real-time data packet transmission rate, without manually switching networks by users, thereby ensuring effective transmission and reception of a terminal data packets, and avoiding increase in power consumption caused by always relying on the EN-DC dual connection (see ¶ [0023], intelligence switching between various dual connectivity and single connectivity configurations and saving power resources at UE).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462